Exhibit 10.1.3

CONN’S, INC.

2011 OMNIBUS INCENTIVE PLAN

 

1.

Purpose of Plan.

The purpose of the Conn’s, Inc. 2011 Omnibus Incentive Plan (the “Plan”) is to
advance the interests of Conn’s, Inc., a Delaware corporation (“Conn’s” and
along with its Subsidiaries, the “Company”) and its stockholders by enabling the
Company to attract and retain qualified individuals through opportunities for
equity participation in Conn’s, and to reward those individuals who contribute
to Conn’s achievement of its objectives.

 

2.

Definitions.

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

2.1. “Award” means an Option, Restricted Stock Award, Restricted Stock Unit,
Performance Stock Award, unrestricted Award of Common Stock, or Stock
Appreciation Right granted to an Eligible Recipient pursuant to the Plan.

2.2. “Board” means the Conn’s Board of Directors.

2.3. “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to Conn’s and directs
Conn’s to deliver stock certificates to be issued upon such exercise directly to
such broker or dealer or its nominee.

2.4. “Cause” means (i) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company,
(ii) any unlawful or criminal activity of a serious nature, (iii) any
intentional and deliberate breach of a duty or duties that, individually or in
the aggregate, are material in relation to the Participant’s overall duties and
obligations, (iv) the Participant’s continued failure to substantially perform
the principal duties of the Participant’s position with the Company (other than
any such failure resulting from disability), (v) any material breach of any
confidentiality or noncompete agreement entered into with the Company, or
(vi) with respect to a particular Participant, any other act or omission that
constitutes “cause” as that term may be defined in any employment, consulting or
similar agreement between such Participant and the Company.

2.5. “Change in Control” means an event described in Section 13.2 of the Plan.

2.6. “Change in Control Price” has the meaning set forth in Section 13.5 of the
Plan.

2.7. “Code” means the Internal Revenue Code of 1986, as amended.

2.8. “Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.

 

1



--------------------------------------------------------------------------------

2.9. “Common Stock” means the common stock of Conn’s, par value $0.01 per share.
The number and kind of shares of stock or other securities into which such
Common Stock may be changed in accordance with Section 4.3 of the Plan.

2.10. “Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company then covering the Participant or, if no such plan
exists or is applicable to the Participant, the permanent and total disability
of the Participant within the meaning of Section 22(e)(3) of the Code.
Notwithstanding the foregoing, to the extent an Award is subject to Section 409A
and payment or settlement of the Award may be accelerated as a result of a
Participant’s Disability, Disability will have the meaning ascribed to it under
Section 409A.

2.11. “Eligible Recipients” means all employees or officers of the Company.

2.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.13. “Executive” means a “covered employee” within the meaning of
Section 162(m)(3) or any other Eligible Recipient designated by the Committee
for purposes of exempting compensation payable under the Plan from the deduction
limitations of Section 162(m).

2.14. “Fair Market Value” means, with respect to the Common Stock, as of any
date: (i) the closing sale price of the Common Stock at the end of the regular
trading session if the Common Stock is listed, admitted to unlisted trading
privileges, or reported on the primary national securities exchange (including
The NASDAQ Global Select Market and NASDAQ Global Market) on which the Common
Stock is traded on such date (or, if no shares were traded on such day, as of
the next preceding day on which there was such a trade); or (ii) if the Common
Stock is not so listed, admitted to unlisted trading privileges, or reported on
any national securities exchange, the closing bid price as of such date at the
end of the regular trading session, as reported by The NASDAQ Capital Market,
OTC Bulletin Board, Pink Sheets LLC, or other comparable service; or (iii) if
the Common Stock is not so listed or reported, such price as the Committee
determines in good faith in the exercise of its reasonable discretion.

2.15. “Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.

2.16. “Net-Share Payment” means (i) payment for shares of Common Stock to be
purchased upon exercise of an Option by holding back an amount of shares to be
issued upon such exercise equal in value to the amount of the exercise price
and/or (ii) payment of withholding and employment-related tax obligations in
accordance with Section 12.2 of the Plan by holding back shares to be issued
upon the grant, exercise or vesting of an Award (including an Option) equal in
value to the amount of the required tax obligations.

2.17. “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that does not
qualify as an Incentive Stock Option.

2.18. “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.

2.19. “Participant” means an Eligible Recipient who receives one or more Awards
under the Plan.

2.20. “Performance Criteria” means the performance criteria that may be used by
the Committee in granting Awards where the grant, vesting, or exercisability of
the Award is contingent upon

 

2



--------------------------------------------------------------------------------

achievement of such performance goals as the Committee may determine in its sole
discretion. The Committee may select one criterion or multiple criteria for
measuring performance, and the measurement may be based upon Company, segment,
Subsidiary, division, business unit or subunit or asset group performance, or
the individual performance of the Eligible Recipient, either absolute or by
relative comparison to other companies, other Eligible Recipients or any other
external measure of the selected criteria.

(a) In order to preserve the deductibility of an Award under Section 162(m), the
Committee may determine that any Award granted pursuant to the Plan to a
Participant that is or is expected to become an Executive will be conditioned on
performance goals that are based on criteria allowed under Section 162(m),
including any of the following:

(i) Net income measures (including but not limited to earnings, net earnings,
operating earnings, earnings before taxes, EBIT (earnings before interest and
taxes), EBITA (earnings before interest, taxes, and amortization) EBITDA
(earnings before interest, taxes, depreciation, and amortization), EBITDAR
(earnings before interest, taxes, depreciation, amortization and rent) and
earnings per share);

(ii) Stock price measures (including but not limited to growth measures and
total stockholder return (stock price plus reinvested dividends) relative to a
defined comparison group or target and price-earnings multiples);

(iii) Cash flow measures (including but not limited to net cash flow, net cash
flow before financing activities, economic value added (or equivalent metric),
debt reduction, debt to equity ratio, or establishment or material modification
of a credit facility);

(iv) Return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

(v) Operating measures (including operating income, cash from operations,
after-tax operating income, sales volumes, same store sales, production volumes,
credit portfolio delinquency rate, credit portfolio net charge-off rate, gross
margins and production efficiency);

(vi) Expense measures (including but not limited to overhead cost and general
and administrative expense);

(vii) Asset measures (including but not limited to a specified target, or target
growth in sales, stores or credit portfolio, market capitalization or market
value, proceeds from dispositions, strategic acquisitions, or raising capital);

(viii) Relative performance measures (including but not limited to relative
performance to a comparison group or index designated by the Committee and
market share);

(ix) Corporate values measures (including but not limited to ethics, customer
satisfaction, legal, enterprise risk management, regulatory, and safety); and

(x) Any combination of the above.

 

3



--------------------------------------------------------------------------------

If an Award is made on this basis, the Committee will establish goals prior to
the beginning of the period for which the Performance Criteria relate (or at a
later date to the extent permitted under Section 162(m) but not later than 90
days after the commencement of the period of services to which the Performance
Criteria relate). The Committee has the right for any reason to reduce (but not
increase) the Award, notwithstanding the achievement of a specified goal. Any
payment of an Award granted with Performance Criteria under this subparagraph
(a) will be conditioned on the written certification of the Committee in each
case that the Performance Criteria and any other material conditions were
satisfied.

(b) To the extent that Section 409A is applicable, (i) performance-based
compensation will also be contingent on the satisfaction of pre-established
organizational or individual Performance Criteria relating to a performance
period of at least 12 consecutive months in which the Participant performs
services and (ii) Performance Criteria will be established not later than 90
calendar days after the beginning of any performance period to which the
Performance Criteria relate, provided that the outcome is substantially
uncertain at the time the criteria are established.

2.21. “Performance Stock Awards” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of the Plan and that is subject to the
future achievement of Performance Criteria.

2.22. “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant.

2.23. “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 7 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of Section 7 of the Plan and which may be subject to the future
achievement of Performance Criteria.

2.24. “Restricted Stock Unit” or “RSU” means a notional account established
pursuant to an Award granted to an Eligible Recipient, as described in Section 7
of the Plan, that is (a) valued solely by reference to shares of Common Stock,
(b) subject to restrictions specified in the agreement evidencing the Award, and
(c) payable in shares of Common Stock within 30 days of the lapse of such
restrictions. The RSUs awarded to the Eligible Recipient will vest according to
the time-based or performance based criteria specified in the agreement
evidencing the Award.

2.25. “Section 162(m)” means Code section 162(m) and the Treasury Regulations
and other guidance promulgated thereunder.

2.26. “Section 409A” means Code section 409A and the Treasury Regulations and
other guidance promulgated thereunder.

2.27. “Securities Act” means the Securities Act of 1933, as amended.

2.28. “Stock Appreciation Right” means a right to receive payment, in cash or
Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified base price, all as determined by the Committee in
its discretion.

2.29. “Subsidiary” means any entity that is directly or indirectly controlled by
Conn’s or any entity in which Conn’s has a significant equity interest, as
determined by the Committee.

 

4



--------------------------------------------------------------------------------

3.

Plan Administration.

3.1. The Committee. The Plan will be administered by the Board or by a committee
of the Board. So long as Conn’s has a class of its equity securities registered
under Section 12 of the Exchange Act, any committee administering the Plan will
consist solely of two or more members of the Board who are “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act. If necessary
for relief from the limitation under Section 162(m) and that relief is sought by
the Company, the committee administering the Plan will consist of “outside
directors” within the meaning of Section 162(m). Such a committee, if
established, will act by majority approval of the members (unanimous approval
with respect to action by written consent), and a majority of the members of
such a committee will constitute a quorum. As used in the Plan, “Committee” will
refer to the Board or to such a committee, if established. To the extent
consistent with applicable corporate law of Delaware and except as required for
compliance with Section 162(m), the Committee may delegate to any officers of
Conn’s the duties, power and authority of the Committee under the Plan pursuant
to such conditions or limitations as the Committee may establish; provided,
however, that only the Committee may exercise such duties, power and authority
with respect to Eligible Recipients who are subject to Section 16 of the
Exchange Act. The Committee may exercise its duties, power and authority under
the Plan in its sole and absolute discretion without the consent of any
Participant or other party, unless the Plan specifically provides otherwise.
Each determination, interpretation or other action made or taken by the
Committee pursuant to the provisions of the Plan will be conclusive and binding
for all purposes and on all persons, and no member of the Committee will be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted under the Plan.

3.2. Authority of the Committee.

(a) In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Awards as the Committee
may deem necessary or desirable and as consistent with the terms of the Plan,
including, without limitation, the following: (i) the Eligible Recipients to be
selected as Participants; (ii) the nature and extent of the Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Award, any exercise price, the manner in which Awards will vest or
become exercisable and whether Awards will be granted in tandem with other
Awards) and the form of written agreement, if any, evidencing each such Award;
(iii) the time or times when Awards will be granted; (iv) the duration of each
Award; and (v) the restrictions and other conditions to which the payment or
vesting of Awards may be subject. In addition, the Committee will have the
authority under the Plan in its sole discretion to pay the economic value of any
Award in the form of cash, Common Stock or any combination of both.

(b) Subject to Section 3.2(d), below, the Committee will have the authority
under the Plan to amend or modify the terms of any outstanding Award in any
manner, including, without limitation, the authority to modify the number of
shares or other terms and conditions of an Award, extend the term of an Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Award, accept the surrender of any outstanding Award or, to the
extent not previously exercised or vested, authorize the grant of new Awards in
substitution for surrendered Awards; provided, however, that the amended or
modified terms are permitted by the Plan as then in effect and that any
Participant adversely affected by such amended or modified terms has consented
to such amendment or modification.

(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering,

 

5



--------------------------------------------------------------------------------

extraordinary dividend or divestiture (including a spin-off) or any other change
in corporate structure or shares; (ii) any purchase, acquisition, sale,
disposition or write-down of a significant amount of assets or a significant
business; (iii) any change in accounting principles or practices, tax laws or
other such laws or provisions affecting reported results; or (iv) any other
similar change, in each case with respect to the Company or any other entity
whose performance is relevant to the grant, vesting, or payment of an Award, the
Committee may, without the consent of any affected Participant, amend or modify
the vesting or payment criteria (including Performance Criteria) of any
outstanding Award that is based in whole or in part on the financial performance
of the Company (or any Subsidiary. segment, division or other subunit thereof)
or such other entity so as equitably to reflect such event, with the desired
result that the criteria for evaluating such financial performance of the
Company or such other entity will be substantially the same (in the sole
discretion of the Committee) following such event as prior to such event and
make any such other adjustments to any outstanding Awards that the Committee
deems appropriate, including, without limitation, accelerating vesting,
substituting Awards, or assuming Awards; provided, however, that the amended or
modified terms are permitted by the Plan as then in effect and that the amended
or modified terms do not violate the provisions of Section 162(m), Section 409A,
or, to the extent applicable, Code section 424.

(d) Notwithstanding any other provision of the Plan other than Section 4.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted Options or Stock Appreciation
Rights.

 

4.

Shares Available for Issuance.

4.1. Maximum Number of Shares Available; Certain Restrictions on Awards. Subject
to adjustment as provided in Section 4.3 of the Plan, the maximum number of
shares of Common Stock that will be available for issuance under the Plan will
be 1,200,000, of which 1,200,000 shares may be available for use in connection
with Incentive Stock Options. The aggregate number of shares with respect to
which an Award or Awards may be granted to any one Participant in any one
taxable year of the Company may not exceed 300,000 shares of Common Stock. The
shares available for issuance under the Plan may, at the election of the
Committee, be either treasury shares or shares authorized but unissued, and, if
treasury shares are used, all references in the Plan to the issuance of shares
will, for corporate law purposes, be deemed to mean the transfer of shares from
treasury.

 

6



--------------------------------------------------------------------------------

4.2. Accounting for Awards. Shares of Common Stock that are issued under the
Plan or that are subject to outstanding Awards will be applied to reduce the
maximum number of shares of Common Stock remaining available for issuance under
the Plan; provided, however, that shares subject to an Award that lapses,
expires, is forfeited (including issued shares forfeited under a Restricted
Stock Award) or for any reason is terminated unexercised or unvested or is
settled or paid in cash or any form other than shares of Common Stock will
automatically again become available for issuance under the Plan. To the extent
that the exercise price of any Option, or withholding or employment-related tax
obligations associated with an Option or other Award, are paid by tender or
attestation as to ownership of Previously Acquired Shares or by holding back
shares pursuant to a Net-Share Payment, only the number of shares of Common
Stock issued net of the number of shares tendered, attested to or held back will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. To the extent that an Award can only be
settled in cash, it will not reduce the number of shares available under the
Plan.

4.3. Adjustments to Shares and Awards. In the event of any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares, rights offering, extraordinary
dividend, or divestiture (including a spin-off) or any other change in the
corporate structure or shares of the Company, the Committee, acting in its sole
discretion, may make such adjustment as to the number and kind of securities or
other property (including cash) available for issuance or payment under the Plan
and, in order to prevent dilution or enlargement of the rights of Participants,
the number and kind of securities or other property (including cash) subject to
outstanding Awards and the exercise price of outstanding Options and base price
of outstanding Stock Appreciation Rights.

 

5.

Participation.

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of objectives of the Company. Eligible Recipients
may be granted from time to time one or more Awards, singly or in combination or
in tandem with other Awards, as may be determined by the Committee in its sole
discretion. Awards will be deemed to be granted as of the date specified in the
grant resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

6.

Options.

6.1. Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, including
the satisfaction of Performance Criteria, consistent with the other provisions
of the Plan, as may be determined by the Committee in its sole discretion. The
Committee may designate whether an Option is to be considered an Incentive Stock
Option or a Non-Statutory Stock Option. To the extent that any Option that is
intended to be an Incentive Stock Option fails or ceases for any reason to
qualify as an “incentive stock option” for purposes of Section 422 of the Code,
such Option will continue to be outstanding for purposes of the Plan but will be
deemed to be a Non-Statutory Stock Option.

6.2. Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant; provided, however, that such price will not be
less than 100% of the Fair Market Value of one share of Common Stock on the date
of grant (110% of the Fair Market Value with respect to an Incentive Stock
Option if, at the time such Incentive Stock Option is granted, the Participant
owns, directly or indirectly, more than 10%

 

7



--------------------------------------------------------------------------------

of the total combined voting power of all classes of stock of Conn’s or any
parent or subsidiary corporation of Conn’s).

6.3. Exercisability and Duration. An Option will become exercisable at such
times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion (including without limitation
(i) the achievement of one or more of the Performance Criteria and/or (ii) that
the Participant remain in the continuous employ or service of the Company for a
certain period); provided, however, that no Option may be exercisable after 10
years from its date of grant (five years from its date of grant in the case of
an Incentive Stock Option if, at the time the Incentive Stock Option is granted,
the Participant owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation of the Company).

6.4. Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, by Net-Share Payment, by tender or attestation as to ownership
of Previously Acquired Shares that have been held for the period of time
necessary to avoid a charge to Conn’s earnings for financial reporting purposes
and that are otherwise acceptable to the Committee, or by a combination of such
methods. For purposes of such payment, Previously Acquired Shares tendered or
covered by an attestation and shares held back pursuant to a Net-Share Payment
will be valued at their Fair Market Value on the exercise date.

6.5. Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to
Conn’s at its principal executive office and by paying in full the total
exercise price for the shares of Common Stock to be purchased in accordance with
Section 6.4 of the Plan.

 

7.

Restricted Stock Awards and Restricted Stock Units.

7.1. Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards or Restricted Stock Units under the Plan, and such Awards will be subject
to such terms and conditions, consistent with the other provisions of the Plan,
as may be determined by the Committee in its sole discretion. The Committee may
impose such restrictions or conditions, not inconsistent with the provisions of
the Plan, to the vesting of such Restricted Stock Awards and RSUs as it deems
appropriate, including, without limitation, (i) the achievement of one or more
of the Performance Criteria and/or (ii) that the Participant remain in the
continuous employ or service of the Company for a certain period.

7.2. Rights as a Stockholder; Transferability. Except as provided in Sections
7.1, 7.3, 7.4 and 14.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 7 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock. A
Participant will have no voting, dividend, liquidation and other rights with
respect to shares of Common Stock subject to the Participant’s RSUs until the
Participant becomes the holder of record of such shares.

7.3. Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time

 

8



--------------------------------------------------------------------------------

after the grant of the Restricted Stock Award), any dividends or distributions
(other than regular quarterly cash dividends) paid with respect to shares of
Common Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the shares to which such dividends or
distributions relate. The Committee will determine in its sole discretion
whether any interest will be paid on such dividends or distributions.

7.4. Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 7, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of Conn’s or its transfer agent, or to
maintain evidence of stock ownership, together with duly endorsed stock powers,
in a certificateless book-entry stock account with Conn’s transfer agent.

 

8.

Performance Stock Awards.

8.1. Grant. An Eligible Recipient may be granted one or more Performance Stock
Awards under the Plan, and the issuance of shares of Common Stock pursuant to
such Performance Stock Awards will be subject to such terms and conditions as
are consistent with the other provisions of the Plan, as may be determined by
the Committee in its sole discretion, including, but not limited to, the
achievement of one or more of the Performance Criteria.

8.2. Restrictions on Transfers. The right to receive shares of Performance Stock
Awards on a deferred basis may not be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of descent and
distribution.

 

9.

Unrestricted Stock Awards.

The Committee may, in its sole discretion, grant an Award of shares of Common
Stock free from any restrictions under this Plan to any Eligible Recipient.

 

10.

Stock Appreciation Rights.

10.1. Grant. An Eligible Recipient may be granted one or more Stock Appreciation
Rights under the Plan subject to such terms and conditions, if any, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion, including, but not limited to, the achievement of one or
more of the Performance Criteria.

10.2. Exercise. A Participant may exercise a vested Stock Appreciation Right by
giving written notice of the exercise to Conn’s stating the number of shares
subject to the exercise. Upon receipt of the notice and subject to the
Committee’s election to pay cash as provided in Section 10.3, Conn’s will
deliver a certificate or certificates for Common Stock and/or a cash payment in
accordance with Section 10.3.

10.3. Number of Shares or Amount of Cash. The Committee may provide that a Stock
Appreciation Right will be settled in cash or Common Stock. If the Committee
does not specify that a Stock Appreciation Right can be settled in cash, that
Stock Appreciation Right will be settled in shares of Common Stock except as
determined by the Committee in its discretion. The amount of Common Stock that
may be issued pursuant to the exercise of a Stock Appreciation Right will be
determined by dividing (a) the total number of shares of Common Stock as to
which the Stock Appreciation Right is exercised, multiplied by the amount by
which the Fair Market Value (or other specified valuation) of the Common Stock
on the exercise date exceeds the base price (which may not be less than the Fair

 

9



--------------------------------------------------------------------------------

Market Value of the Common Stock on the date of grant) by (b) the Fair Market
Value of the Common Stock on the exercise date; provided that fractional shares
will not be issued and will instead be paid in cash. In lieu of issuing Common
Stock upon the exercise of a Stock Appreciation Right, the Committee in its sole
discretion may elect to pay the cash equivalent of the Fair Market Value of the
Common Stock on the exercise date for any or all of the shares of Common Stock
that would otherwise be issuable upon the exercise of the Stock Appreciation
Right.

 

11.

Effect of Termination of Employment or Other Service.

11.1. Termination Due to Death or Disability. Subject to Sections 11.3 and 11.4
of the Plan, in the event a Participant’s employment or other service with the
Company is terminated by reason of death or Disability:

(a) All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of six months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right).
Options and Stock Appreciation Rights not exercisable as of such termination
will be forfeited and terminate;

(b) All Restricted Stock Awards and RSUs then held by the Participant that have
not vested as of such termination will be terminated and forfeited; and

(c) All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will be terminated and forfeited.

11.2. Termination for Reasons Other than Death or Disability. Subject to
Sections 11.3 and 11.4 of the Plan, in the event a Participant’s employment or
other service with the Company is terminated for any reason other than death or
Disability, or a Participant is in the employ of a Subsidiary and the Subsidiary
ceases to be a Subsidiary of Conn’s (unless the Participant continues in the
employ of Conn’s or another Subsidiary):

(a) All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of three months after such termination or such
shorter period as may be specified in the agreement evidencing the Award (but in
no event after the expiration date of any such Option or Stock Appreciation
Right). Options and Stock Appreciation Rights not exercisable as of such
termination will terminate and be forfeited;

(b) All Restricted Stock Awards and RSUs then held by the Participant that have
not vested as of such termination will terminate and be forfeited; and

(c) All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will terminate and be forfeited.

11.3. Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 11, upon a Participant’s termination of employment or
other service with the Company, the Committee may, in its sole discretion (which
may be exercised at any time on or after the date of grant, including following
such termination), cause Options and Stock Appreciation Rights (or any part
thereof) then held by such Participant to become or continue to become
exercisable and/or remain exercisable following such termination of employment
or service, and Restricted Stock Awards, RSUs and Performance Stock Awards then
held by such Participant to vest and/or continue to vest or

 

10



--------------------------------------------------------------------------------

become free of restrictions and conditions to issuance, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee.

11.4. Effects of Actions Constituting Cause. Notwithstanding anything in the
Plan to the contrary, in the event that a Participant is determined by the
Committee, acting in its sole discretion, to have committed any action which
would constitute Cause as defined in Section 2.4, irrespective of whether such
action or the Committee’s determination occurs before or after termination of
such Participant’s employment or service with the Company, all rights of the
Participant under the Plan and any agreements evidencing an Award then held by
the Participant shall terminate and be forfeited without notice of any kind. The
Company may defer the exercise of any Option or Stock Appreciation Right or the
vesting of any Restricted Stock Award or Performance Stock Award for a period of
up to 45 days in order for the Committee to make any determination as to the
existence of Cause.

11.5. Determination of Termination of Employment or Other Service. Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for purposes of the Plan, be deemed to have
terminated on the date recorded on the personnel or other records of the Company
for which the Participant provides employment or service, as determined by the
Committee in its sole discretion based upon such records.

11.6. Vesting During Unpaid Leave of Absence. Unless otherwise determined in the
sole discretion of the Committee, either before or after the grant or before or
after the leave of absence begins, vesting of Awards granted hereunder shall be
suspended during any unpaid leave of absence.

 

12.

Payment of Withholding and Employment-Related Tax Obligations.

12.1. General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any and all
federal, foreign, state and local withholding and employment-related tax
requirements attributable to an Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Award or a
disqualifying disposition of stock received upon exercise of an Incentive Stock
Option, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Award.

12.2. Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 12.1 of the Plan by electing to tender or by
attestation as to ownership of Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to Conn’s earnings for
financial reporting purposes and that are otherwise acceptable to the Committee,
by delivery of a Broker Exercise Notice, by Net-Share Payment, or a combination
of such methods. For purposes of satisfying a Participant’s withholding or
employment-related tax obligation, Previously Acquired Shares tendered or
covered by an attestation and shares held back pursuant to a Net-Share Payment
will be valued at their Fair Market Value on the date of tender, attestation, or
holding back.

 

11



--------------------------------------------------------------------------------

13.

Change in Control.

13.1. Change in Control Definitions. For purposes of this Section:

(a) “Bona Fide Underwriter” means an entity engaged in business as an
underwriter of securities that acquires securities of Conn’s through such
entity’s participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.

(b) “Continuity Directors” mean any individuals who are members of the Board on
February 1, 2011, and any individual who subsequently becomes a member of the
Board whose election, or nomination for election by Conn’s stockholders, was
approved by a vote of at least a majority of the Continuity Directors (either by
specific vote or by approval of Conn’s proxy statement in which such individual
is named as a nominee for director without objection to such nomination);
provided, however, that any individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of a person
other than the Board, a default on any financial instrument, or a default on any
dividends will not be considered a Continuity Director.

(c) “Outstanding Securities” are those outstanding securities ordinarily having
the right to vote at elections of directors.

(d) “Successor” means any individual, entity, group, or other person (as such
term is used in Section 13(d) or Section 14(d) of the Exchange Act), other than
Conn’s, any “affiliate” (as defined below) or any benefit plan(s) sponsored by
Conn’s or any affiliate, that succeeds to, or has the practical ability to
control (either immediately or solely with the passage of time), Conn’s business
directly, by merger, consolidation or other form of business combination, or
indirectly, by purchase of Conn’s Outstanding Securities or all or substantially
all of its assets or otherwise. For this purpose, an “affiliate” is (i) any
corporation at least a majority of whose Outstanding Securities are owned
directly or indirectly by Conn’s or (ii) any other form of business entity in
which Conn’s, by virtue of a direct or indirect ownership interest, has the
right to elect a majority of the members of such entity’s governing body.

13.2. A “Change in Control” shall be deemed to have occurred if an event
described in any one of the following paragraphs has occurred:

(a) the sale, lease, exchange or other transfer, directly or indirectly, of all
or substantially all of the assets of Conn’s (in one transaction or in a series
of related transactions) to any Successor;

(b) any Successor other than a Bona Fide Underwriter becomes the beneficial
owner, directly or indirectly, of (i) 20% or more, but less than 50%, of the
combined voting power of Conn’s Outstanding Securities, unless the transaction
resulting in such ownership has been approved in advance by the Continuity
Directors, or (ii) 50% or more of the combined voting power of Conn’s
Outstanding Securities (regardless of any approval by the Continuity Directors);

(c) a merger or consolidation to which Conn’s is a party (a “Transaction”) if
Conn’s stockholders immediately prior to the effective date of the Transaction
have beneficial ownership of securities of the surviving corporation immediately
following the effective date

 

12



--------------------------------------------------------------------------------

of the Transaction representing (i) 50% or more, but not more than 80%, of the
combined voting power of the surviving corporation’s then Outstanding
Securities, unless the Transaction has been approved in advance by the
Continuity Directors, or (ii) less than 50% of the combined voting power of the
surviving corporation’s then Outstanding Securities (regardless of any approval
by the Continuity Directors); or

(d) the Continuity Directors cease for any reason to constitute at least 50% or
more of the Board.

13.3. Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.3 of the Plan, if a Change in Control occurs, then:
(a) all Options and Stock Appreciation Rights that have been outstanding for at
least six months will become immediately exercisable in full and will remain
exercisable in accordance with their terms; (b) all Restricted Stock Awards and
RSUs that have been outstanding for at least six months will become immediately
fully vested and non-forfeitable; and (c) any conditions to the issuance of
shares of Common Stock pursuant to Performance Stock Awards that have been
outstanding for at least six months will lapse. All other Awards will terminate
and be forfeited upon the Change in Control.

13.4. Settlement or Adjustment of Awards. Unless otherwise provided by the
Committee, if a Change in Control of Conn’s occurs, any Options or Stock
Appreciation Rights that, as of the effective date of the Change in Control, are
“underwater” will terminate and be forfeited as of the effective date of the
Change in Control. The Committee may determine that if a Change in Control of
Conn’s occurs:

(a) Some or all Participants holding outstanding Options or Stock Appreciation
Rights will receive, with respect to some or all of the shares of Common Stock
subject to such Awards (“Award Shares”), either (i) as of the effective date of
any such Change in Control, cash in an amount equal to the excess of the Change
in Control Price over the aggregate exercise price or base price of such Awards,
(ii) immediately prior to such Change of Control, a number of shares of Common
Stock having an aggregate Fair Market Value equal to the excess of the Change in
Control Price over the aggregate exercise price or base price of such Awards, or
(iii) any combination of cash or shares of Common Stock with the amount of each
component to be determined by the Committee not inconsistent with the foregoing
clauses (i) and (ii), as proportionally adjusted; and/or

(b) Some or all outstanding Options or Stock Appreciation Rights be adjusted, as
the Committee deems appropriate, to reflect such Change in Control, including,
but not be limited to, modifying the Options or Stock Appreciation Rights such
that the holder of the Award shall be entitled to purchase or receive (in lieu
of the total shares or other consideration that the holder would otherwise be
entitled to purchase or receive under the Award (the “Total Consideration”)),
the number of shares of stock, other securities, cash or property to which the
Total Consideration would have been entitled to in connection with the Change in
Control at an aggregate exercise price equal to the exercise price that would
have been payable if the Award Shares had been purchased upon the exercise of
the Award immediately before the Change in Control.

13.5. Change in Control Price. The “Change in Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per share price offered to holders of shares of
Common Stock in any merger or consolidation, (ii) the per share value of the
Common Stock immediately before the Change in Control without regard to assets
sold in the Change

 

13



--------------------------------------------------------------------------------

in Control and assuming the Company has received the consideration paid for the
assets in the case of a sale of the assets, (iii) the amount distributed per
share of Common Stock in a dissolution transaction, (iv) the price per share
offered to holders of Common Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv),
the Fair Market Value per share of the shares of Common Stock that may otherwise
be obtained with respect to such Awards or to which such Awards track, as
determined by the Committee. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 13
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the non-cash consideration offered.

13.6. Limitation on Change in Control Payments. Unless otherwise provided by the
Committee or by a separate agreement and notwithstanding anything in
Sections 13.2(d) or 13.4 of the Plan to the contrary, if, with respect to a
Participant, the acceleration of the exercisability of an Option or vesting of
an Award as provided in Section 13.2(d) or the payment of cash or shares of
Common Stock in exchange for all or part of an Option or other Award as provided
in Section 13.4 (which acceleration could be deemed a “payment” within the
meaning of Section 280G(b)(2) of the Code), together with any other “payments”
that such Participant has the right to receive from Conn’s or any corporation
that is a member of an “affiliated group” (as defined in Section 1504(a) of the
Code without regard to Section 1504(b) of the Code) of which Conn’s is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the “payments” to such Participant pursuant to Section 13.2(d) or
13.4 of the Plan will be reduced to the largest amount as will result in no
portion of such “payments” being subject to the excise tax imposed by
Section 4999 of the Code.

 

14.

Rights of Eligible Recipients and Participants; Transferability.

14.1. Employment or Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company to terminate the employment or service of any
Eligible Recipient or Participant at any time, nor confer upon any Eligible
Recipient or Participant any right to continue in the employ or service of the
Company.

14.2. Rights as a Stockholder. As a holder of Awards (other than Restricted
Stock Awards), a Participant will have no rights as a stockholder unless and
until such Awards are exercised for, or paid in the form of, shares of Common
Stock and the Participant becomes the holder of record of such shares. Except as
otherwise provided in the Plan, no adjustment will be made for dividends or
distributions with respect to such Awards as to which there is a record date
preceding the date the Participant becomes the holder of record of such shares,
except as the Committee may determine in its discretion.

14.3. Restrictions on Transfer.

(a) Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by subsections (b) and (c) below, no right
or interest of any Participant in an Award prior to the exercise (in the case of
Options or Stock Appreciation Rights) or vesting (in the case of Restricted
Stock Awards, RSUs or Performance Stock Awards) of such Award will be assignable
or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise.

(b) A Participant will be entitled to designate a beneficiary to receive an
Award upon such Participant’s death, and in the event of such Participant’s
death, payment of any amounts due

 

14



--------------------------------------------------------------------------------

under the Plan will be made to, and exercise of any Options or Stock
Appreciation Rights (to the extent permitted pursuant to Section 11 of the Plan)
may be made by, such beneficiary. If a deceased Participant has failed to
designate a beneficiary, or if a beneficiary designated by the Participant fails
to survive the Participant, payment of any amounts due under the Plan will be
made to, and exercise of any Options or Stock Appreciation Rights (to the extent
permitted pursuant to Section 10 of the Plan) may be made by, the Participant’s
legal representatives, heirs, devisees and legatees. If a deceased Participant
has designated a beneficiary and such beneficiary survives the Participant but
dies before complete payment of all amounts due under the Plan or exercise of
all exercisable Options and Stock Appreciation Rights, then such payments will
be made to, and the exercise of such Options and Stock Appreciation Rights may
be made by, the legal representatives, heirs, devisees and legatees of the
beneficiary.

(c) Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option or Stock
Appreciation Right, other than for value, to such Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, a trust in which any of the
foregoing have more than 50% of the beneficial interests, a foundation in which
any of the foregoing (or the Participant) control the management of assets, and
any other entity in which these persons (or the Participant) own more than 50%
of the voting interests. Any permitted transferee will remain subject to all the
terms and conditions applicable to the Participant prior to the transfer. A
permitted transfer may be conditioned upon such requirements as the Committee
may, in its sole discretion, determine, including, but not limited to execution
and/or delivery of appropriate acknowledgements, opinion of counsel, or other
documents by the transferee.

14.4. Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.

 

15.

Securities Laws and Other Restrictions.

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under the Plan, and a Participant may not sell, assign, transfer or
otherwise dispose of shares of Common Stock issued pursuant to Awards granted
under the Plan, unless (a) there is in effect with respect to such shares a
registration statement under the Securities Act and any applicable securities
laws of a state or foreign jurisdiction or an exemption from such registration
under the Securities Act and applicable state or foreign securities laws, and
(b) there has been obtained any other consent, approval or permit from any other
U.S. or foreign regulatory body which the Committee, in its sole discretion,
deems necessary or advisable. The Company may condition such issuance, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing shares
of Common Stock, as may be deemed necessary or advisable by the Company in order
to comply with such securities laws or other restrictions.

 

16.

Plan Amendment, Modification and Termination.

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Awards under the Plan will conform to any change in
applicable laws or regulations or in any other respect the Board

 

15



--------------------------------------------------------------------------------

may deem to be in the best interests of the Company; provided, however, that no
such amendments to the Plan will be effective without approval of the Company’s
stockholders if: (i) stockholder approval of the amendment is then required
pursuant to Section 422 of the Code or the rules of any stock exchange, The
NASDAQ Global Select Market, or similar regulatory body; or (ii) such amendment
seeks to modify Section 3.2(d) hereof. No termination, suspension or amendment
of the Plan may adversely affect any outstanding Award without the consent of
the affected Participant; provided, however, that this sentence will not impair
the right of the Committee to take whatever action it deems appropriate under
Sections 3.2(c), 4.3, 12 and 13 of the Plan.

 

17.

Duration of the Plan.

The Plan will terminate at midnight on March 29, 2021, and may be terminated
prior to such time by Board action. No Award will be granted after termination
of the Plan. Awards outstanding upon termination of the Plan may continue to be
exercised, or become free of restrictions, according to their terms.

 

18.

Miscellaneous.

18.1. Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the State of Delaware, the validity,
construction, interpretation, administration and effect of the Plan and any
rules, regulations and actions relating to the Plan will be governed by and
construed exclusively in accordance with the laws of the State of Delaware
notwithstanding the conflicts of laws principles of any jurisdictions.

18.2. Shareholder Approval. This Plan must be approved by a majority of the
votes cast at a duly held shareholder’s meeting at which a quorum representing a
majority of all outstanding voting shares of Common Stock is, either in person
or by proxy, present and voting on the Plan within twelve (12) months after the
date this Plan is adopted by the Board. If the shareholders fail to approve
adoption of this Plan, all Awards granted under this Plan shall terminate and be
forfeited.

18.3. Compliance with Section 409A. Each Award issued under the Plan is intended
to be exempt from or comply with Section 409A and will be interpreted
accordingly. Where payment of an Award to a “specified employee” is triggered by
a “separation from service” (terms as defined in Section 409A), payment will be
delayed for six months following the specified employee’s separation from
service.

18.4. Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.

 

16